DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 3, 6-13, 15-16 and 23-27 are currently being examined. Claims 2, 4-5, 14, and 17-22 have been canceled.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the hot air region extends a full radial height of the first bypass duct at a portion of the first bypass duct including an outer wall comprised of a third material” in claim 11 must be shown or the feature(s) canceled from the claim(s).  Figure 5 shows the hot air region 434 only extending a partial radial height of a duct 400 and none of the figures show a portion of the first bypass duct including an outer wall comprised of a third material, none of the figures show an outer wall comprised of a third material, and further none of the figures show a location of this portion with regards to a full radial height of the hot air region since the claim recites “at a portion” where “at” indicates a location or position. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Objections
 Claim 11 is objected to because of the following informalities:  in lines 1-5, the recitation “the first bypass duct is defined by an outer diameter wall and an inner diameter wall, and wherein the outer diameter wall is comprised of a first material having a first maximum temperature and the inner diameter wall is comprised of a second material having a second maximum temperature and” duplicates limitations already in claim 1 from which claim 11 indirectly depends (since claim 11 depends from claim 8 which depends from claim 1). Therefore, the recitation should be deleted from claim 11.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: in lines 1-2, the recitation “the portion of the outer wall comprised of the third material” should be – the portion of the first bypass duct including the outer wall comprised of the third material – per claim 11. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 8-10, 13, 15 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hanlon et al. (20160208692) in view of Perveiler et al. (20100043386) and Kozaczuk (“Engine Nacelles Design – Problems and Challenges”).   

Regarding independent claim 1, with reference to Fig. 1 and 6, Hanlon discloses a gas turbine engine (20 Fig. 1; para. 34) comprising: 
an engine core (compressor section 24, combustor section 26 and turbine section 28, Fig. 1; para. 34) including a primary flowpath (core stream 62 through the core flowpath 68, Fig. 1; para. 45);
a fan (fan section 22, Fig. 1, para. 34) forward of the engine core;
a first bypass duct (74 defined radially outwardly by fan outer housing 80 and outer case 66, Fig. 1; para. 16) positioned radially outward of the engine core (duct 74 is radially outward of the engine core as shown in Fig. 1) and encompassing every stage of the fan (the fan outer housing 80 of duct 74 surrounds the leading fan stage 44 and aft fan stage 52, Fig. 1; para. 48)  and a second bypass duct (70 defined radially outwardly by inner fan housing 78 and intermediate case 64, Fig. 1; para. 48) disposed between the first bypass duct and the engine core (70 is radially between 74 and the engine core as shown in Fig. 1) and encompassing at least one stage of the fan and less than every stage of the fan (inner fan housing 78 surrounds aft fan stage 52 but does not surround leading fan stages 44 as shown in Fig.1) wherein the first bypass 
a gas discharge (heat exchanging device 118B Fig. 6; para. 56-57) protruding radially into the first bypass duct (118B extends radially into duct 74 as shown in Fig. 6) at an axial position of the turbine section (Fig. 6 shows 118B located at an axial position radially outward of the turbine section 28, which is interpreted as at an axial position of the turbine section).
Hanlon does not disclose wherein the outer diameter wall is comprised of a first material having a first maximum temperature and the inner diameter wall is comprised of a second material having a second maximum temperature, the second maximum temperature is higher than the first maximum temperature; the gas discharge including a fairing defining a lobed outlet; and wherein the lobed outlet includes a plurality of axially aligned peaks and axially aligned valleys, each of the axially aligned valleys being configured to prevent a fluid passing through the valley from traveling radially inward immediately downstream of the fairing.
Perveiler teaches an apparatus for mixing fluids in a turbine engine (Title). Perveiler teaches a fairing (104 Fig. 2; para. 18) defining a lobed outlet (142 Fig. 4; para. 23); and 
wherein the lobed outlet includes a plurality of axially aligned peaks (146 Fig. 4; para. 24) and axially aligned valleys (150 Fig. 4; para. 24), each of the axially aligned valleys being configured to prevent a fluid (cold bypass air 46 per para. 24) passing through the valley from traveling radially inward immediately downstream of the fairing (per para. 30 last 6 lines: cold bypass air 46 is channeled past the gas discharge and 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Hanlon to include a fairing defining a lobed outlet; and wherein the lobed outlet includes a plurality of axially aligned peaks and axially aligned valleys, each of the axially aligned valleys being configured to prevent a fluid passing through the valley from traveling radially inward immediately downstream of the fairing as taught by Perveiler because the mixing of the cold bypass air with the flow of hot bypass air by the lobed outlet results in reducing temperature streaks extending downstream from the heat exchanger (Perveiler para. 28) and to reduce pressure losses of the flow of cold bypass air (Perveiler para. 30) and maintain the momentum of cold bypass air (Perveiler para. 40).
Kozaczuk teaches engine nacelle design including materials used for nacelle structures (see pages 2262-2263 under Materials). Kozaczuk teaches a variety of materials are used for nacelle structures (page 2262 para. 1 under Materials).  Kozaczuk teaches graphite-epoxy composites are used for nacelle cowling but that their major limitation is their service temperature and for composites cured at 180°C, the typical service temperature is around 120°C (page 2262 paras. 2-3 under Materials). For cowling around the engine core also known as the core cowl, an alternative material for higher service temperatures are BMI (Bismaleimide) composites which can sustain service  temperature around 180°C (page 2262 para. 3 under Materials). Therefore, °C) and an inner diameter wall of the nacelle (core cowl) comprised of a second material (BMI composite) with a second maximum temperature (service temperature 180°C) that is higher than the first maximum temperature.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Hanlon in view of Perveiler wherein the outer diameter wall is comprised of a first material having a first maximum temperature and the inner diameter wall is comprised of a second material having a second maximum temperature, the second maximum temperature is higher than the first maximum temperature as taught by Kozaczuk because composites can be readily formed to the required geometry and the number of and location of plies can be optimized to fulfill strength requirements, and a composite with a lower cure and lower maximum temperature may be used for the outer diameter wall further from the core engine since the outer diameter wall experiences lower service temperature, while a BMI composite with a higher cure and higher maximum temperature may be used for the inner diameter wall or core cowl which experiences higher service temperature but without the need to be thermally isolated via thermal blankets (Kozaczuk page 2262 paras. 1-3 under Materials).

Regarding claim 3, Hanlon in view of Perveiler and Kozaczuk teaches all that is claimed in claim 1 as discussed above and Hanlon further discloses wherein the gas 

Regarding claim 8, Hanlon in view of Perveiler and Kozaczuk teaches all that is claimed in claim 1 as discussed above but does not teach as discussed so far wherein the lobed outlet is configured to define a cool air region, a mixed air region and a hot air region within the first bypass duct.
Perveiler further teaches wherein the lobed outlet is configured to define a cool air region, a mixed air region and a hot air region within the first bypass duct (labeled in Fig. 2 below; per para. 23 hot bypass air is discharged from heat exchanger 102 and is channeled towards mixer outlet 142, para. 40 describes hot air in the peaks or first chutes mixes with the cold air in the valleys or second chutes).

    PNG
    media_image1.png
    883
    820
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Hanlon in view of Perveiler and Kozaczuk wherein the lobed outlet is configured to define a cool air region, a mixed air region and a hot air region within the first bypass duct as taught by Perveiler because the mixing of the cold bypass air from the cool air region with the flow of hot bypass air from the hot air region to create a mixed air region by the lobed 

Regarding claim 9, Hanlon in view of Perveiler and Kozaczuk teaches all that is claimed in claim 8 as discussed above but does not teach as discussed so far wherein the hot air region extends along an inner diameter of the first bypass duct. 
Perveiler further teaches wherein the hot air region extends along an inner diameter of the first bypass duct (the hot air region labeled above in Fig. 2 extends along the inner diameter indicated).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Hanlon in view of Perveiler and Kozaczuk wherein the hot air region extends along an inner diameter of the first bypass duct as taught by Perveiler in order for the hot air to extend into the flow of cold bypass air flowing through the lobed outlet so the hot air can mix with the cold air which reduces temperature streaks extending downstream from the heat exchanger (Perveiler para. 25, 28).

Regarding claim 10, Hanlon in view of Perveiler and Kozaczuk teaches all that is claimed in claim 8 as discussed above but does not teach as discussed so far wherein the hot air region extends only a partial radial height of the first bypass duct. 
Perveiler further teaches wherein the hot air region extends only a partial radial height (labeled in Fig. 2) of the first bypass duct. 
 and Kozaczuk wherein the hot air region extends only a partial radial height of the first bypass duct as taught by Perveiler to have the hot air extend into and mix with the cold air to reduce temperature streaks downstream from the heat exchanger (Perveiler para. 25, 28).


Regarding claim 13, Hanlon in view of Perveiler and Kozaczuk teaches all that is claimed in claim 1 as discussed above but does not teach as discussed so far wherein each of the axially aligned valleys defines an axial flowpath immediately downstream of an aft edge of the lobed outlet.
Perveiler further teaches wherein each of the axially aligned valleys defines an axial flowpath immediately downstream of an aft edge (labeled in Fig. 1) of the lobed outlet (per para. 40 each valley or second chute channels cold bypass air in an axial direction to maintain the momentum of the cold bypass air).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Hanlon in view of Perveiler and Kozaczuk wherein each of the axially aligned valleys defines an axial flowpath immediately downstream of an aft edge of the lobed outlet as taught by Perveiler to maintain the momentum of the cold bypass air (Perveiler para. 40).

    PNG
    media_image2.png
    568
    681
    media_image2.png
    Greyscale

Regarding claim 15, Hanlon in view of Perveiler and Kozaczuk teaches all that is claimed in claim 1 as discussed above but does not teach as discussed so far, wherein each of the axially aligned peaks defines a radially inwardly directed flowpath immediately downstream of an aft edge of the lobed outlet.
Perveiler teaches wherein each of the axially aligned peaks defines a radially inwardly directed flowpath immediately downstream of an aft edge (labeled in Fig. 4 above) of the lobed outlet (at least one, which is interpreted as each, hot chute 148 defined by lobes 146, which are the peaks, extends generally divergently from inlet 140 outwardly into the flow of cold bypass air and more specifically towards at least one of the inner casing 34 and/or the outer casing 32 per para. 25 and Fig. 2 and 4, where the flowpath at the labeled aft edge would, therefore, be towards the inner casing which is radially inward).
 and Kozaczuk wherein each of the axially aligned peaks defines a radially inwardly directed flowpath immediately downstream of an aft edge of the lobed outlet as taught by Perveiler to facilitate mixing hot bypass air with cold bypass air (Perveiler para. 25).

Regarding claim 23, Hanlon in view of Perveiler and Kozaczuk teaches all that is claimed in claim 1 as discussed above and Hanlon further discloses wherein each of the first bypass duct and the second bypass duct extends a full axial length of the engine core (both the first bypass duct and the second bypass duct extend a full axial length of the engine core as shown in Fig. 1 as well as longer than the full axial length of the engine core).


    PNG
    media_image3.png
    542
    758
    media_image3.png
    Greyscale

Regarding claim 24, Hanlon in view of Perveiler and Kozaczuk teaches all that is claimed in claim 1 as discussed above but does not teach as discussed so far wherein the lobed outlet includes a plurality of peaks and a plurality of valleys and wherein each of the valleys in the plurality of valleys defines a downward sloping region configured to cause airflow within the first bypass duct to flow radially inward as the airflow through the duct approaches the lobed outlet.
Perveiler teaches wherein the lobed outlet includes a plurality of peaks (labeled in Fig. 4-A) and a plurality of valleys (labeled in Fig. 4-A) and wherein each of the valleys in the plurality of valleys defines a downward sloping region (labeled in Fig. 4-A) configured to cause airflow within the first bypass duct to flow radially inward as the airflow through the duct approaches the lobed outlet (at least one cold chute 150, which is a valley, is generally convergent and extends generally radially inward into the flow of hot bypass air; para. 25).
 and Kozaczuk wherein the lobed outlet include a plurality of peaks and a plurality of valleys and wherein each of the valleys in the plurality of valleys defines a downward sloping region configured to cause airflow within the first bypass duct to flow radially inward as the airflow through the duct approaches the lobed outlet as taught by Perveiler to facilitate mixing hot bypass air with cold bypass air (Perveiler para. 25).

    PNG
    media_image4.png
    542
    802
    media_image4.png
    Greyscale

Regarding claim 25, Hanlon in view of Perveiler and Kozaczuk teaches all that is claimed in claim 24 as discussed above and Hanlon further discloses an inner diameter wall of the first bypass duct (78, 64 of Fig. 1 and 6) but Hanlon in view of Perveiler and Kozaczuk does not teach as discussed so far wherein each of the peaks in the plurality 
Perveiler teaches wherein each of the peaks in the plurality of peaks is shaped such that a heated flow exiting the lobed outlet (hot bypass air 48 and labeled in Fig. 2) maintains a generally constant radial extent from an inner diameter wall (constant radial extent from an inner diameter is labeled in Fig. 2) of the first bypass duct.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Hanlon in view of Perveiler and Kozaczuk wherein each of the peaks in the plurality of peaks is shaped such that a heated flow exiting the lobed outlet maintains a generally constant radial extent from an inner diameter wall of the first bypass duct as taught by Perveiler such that the cold bypass air from each cold chute or valley mixes with the hot bypass air from each hot chute or lobe downstream from the lobed outlet to reduce temperature streaks extending downstream from the heat exchanger device (Perveiler para. 28).

Regarding claim 26, Hanlon in view of Perveiler and Kozaczuk teaches all that is claimed in claim 24 as discussed above and Hanlon further discloses an inner diameter wall of the first bypass duct (78, 64 of Fig. 1 and 6) but Hanlon in view of Perveiler and Kozaczuk does not teach as discussed so far wherein each of the peaks in the plurality of peaks is angled radially inward such that a heated flow exiting the lobed outlet is directed toward an inner diameter wall of the first bypass duct.
Perveiler teaches wherein each of the peaks in the plurality of peaks is angled radially inward such that a heated flow exiting the lobed outlet is directed toward an 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Hanlon in view of Perveiler and Kozaczuk wherein each of the peaks in the plurality of peaks is angled radially inward such that a heated flow exiting the lobed outlet is directed toward an inner diameter wall of the first bypass duct as taught by Perveiler to facilitate mixing hot bypass air with cold bypass air (Perveiler para. 25).

Regarding claim 27, Hanlon in view of Perveiler and Kozaczuk teaches all that is claimed in claim 1 as discussed above, and Hanlon in view of Perveiler and Kozaczuk already teaches the lobed outlet extends less than a full circumference of the gas turbine engine.

It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have the lobed outlet of the invention of Hanlon in view of Perveiler and Kozaczuk extend less than a full circumference of the gas turbine engine as taught by Perveiler for mixing of the cold bypass air with the flow of hot bypass air by the lobed outlet which results in reducing temperature streaks extending downstream from each heat exchanger (Perveiler para. 28) and to reduce pressure losses of the flow of cold bypass air (Perveiler para. 30) and maintain the momentum of cold bypass air (Perveiler para. 40) as discussed above in claim 1.

Claims 6-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hanlon in view of Perveiler and Kozaczuk as applied to claims 1 and 8, respectively, above and further in view of Moore et al. (20150345395).

Regarding claim 6, Hanlon in view of Perveiler and Kozaczuk teaches all that is claimed in claim 1 as discussed above and but does not teach as discussed so far wherein the outer diameter wall further comprises one of the second material and a third material downstream of the first material, the third material having a higher maximum temperature than the first material. 
Moore teaches a turbofan engine with a nacelle (Fig. 2 and para. 19). Moore teaches a bypass duct (42, 50 in Fig. 2) with an outer diameter wall (40 in Fig. 2) which has three different portions (52, 56, and 54 in Fig. 2) which may be formed of different materials and may be designed differently such as the central portion may be configured to withstand support forces (para. 40). Moore teaches the bypass flow entering the duct is substantially cooler than the core exhaust flow (bypass flow 102 is relatively cold, typically between ambient temperature and 40°C, as it results from ambient air flow through the fan while the core exhaust flow is hot and may have average temperature far above 100°C, e.g. 400°C per para. 31) and central portion 56 and aft portion 54 which are downstream of fore portion 52 may be configured to withstand significant heat from the core engine, core engine shroud (core cowl), core exhaust duct and/or the core exhaust flow and the wall portions may each independently be formed of metal, metal alloy, ceramic and/or ceramic matrix composite (para. 40). 
 and Kozaczuk further comprise one of the second material and a third material downstream of the first material, the third material having a higher maximum temperature than the first material as taught by Moore since the downstream portion of the outer wall may experience significant heat from the core engine, core cowl and core exhaust flow which is higher than the maximum temperature of the first material (Moore paras. 31, 40).

Regarding claim 7, Hanlon in view of Perveiler and Kozaczuk and further in view of Moore teaches all that is claimed in claim 6 as discussed above but does not teach as discussed so far wherein the third material has a higher maximum temperature than an expected discharge temperature of the lobed outlet. 
Moore further teaches a lobed mixer (80 in Fig. 2; para. 42) in a bypass duct (42, 50 in Fig. 2). Moore teaches the downstream portion of the bypass duct (50 in Fig. 2) is exposed to the discharge temperature of the lobed mixer outlet which produces a mixture of cooler bypass air and hot air from the core exhaust (para. 28). Moore teaches the middle portion 56 and aft portion 54 of the outer diameter wall of the bypass duct may be configured to withstand significant heat and may be made of materials including metal alloy (para. 40).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have the third material of the invention of Hanlon in view of Perveiler and Kozaczuk have a higher maximum 

Regarding claim 11, Hanlon in view of Perveiler and Kozaczuk teaches all that is claimed in claim 8 as discussed above and Hanlon further discloses the hot air region extends a full radial height (labeled in Fig. 1 below; the stream 76 is heated as it passes through the heat exchanger 120 of 118 per para. 56 and flow arrows in Fig. 1 show the heated flow passing downstream and straight through the outlet of duct 74 at a full radial height of the outer wall at the outlet; the hot air region at the outlet of 118 extends radially to at least the full radial height of the outer wall at the outlet of duct 74) of the first bypass duct at a portion of the first bypass duct (labeled in Fig. 1) including the outer wall (labeled in Fig. 1) but Hanlon in view of Perveiler and Kozaczuk does not teach the outer wall comprised of a third material. 
Moore teaches a turbofan engine with a nacelle (Fig. 2 and para. 19). Moore teaches a bypass duct (42, 50 in Fig. 2) with an outer diameter wall (40 in Fig. 2) which has three different portions (52, 56, and 54 in Fig. 2) which may be formed of different materials and may be designed differently such as the central portion may be configured to withstand support forces (para. 40). Moore teaches the bypass flow entering the duct is substantially cooler than the core exhaust flow (bypass flow 102 is relatively cold, typically between ambient temperature and 40°C, as it results from ambient air flow through the fan while the core exhaust flow is hot and may have average temperature far above 100°C, e.g. 400°C per para. 31) and central portion 56 
 It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have the outer wall of the invention of Hanlon in view of Perveiler and Kozaczuk comprise a third material as taught by Moore so that the outer wall is able to withstand support forces and/or significant heat from the core engine, core cowl and core exhaust flow (Moore para. 40).


    PNG
    media_image5.png
    503
    755
    media_image5.png
    Greyscale

claim 12, Hanlon in view of Perveiler and Kozaczuk and further in view of Moore teaches all that is claimed in claim 11 as discussed above and Hanlon further discloses wherein the portion of the outer wall comprised of the third material is a nozzle (the labeled portion of the first bypass duct is part of the nozzle section 36 in Fig. 1; para. 34).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hanlon in view of Perveiler and Kozaczuk as applied to claim 1 above and further in view of Dindar et al. (20150107225).
Regarding claim 16, Hanlon in view of Perveiler and Kozaczuk teaches all that is claimed in claim 1 as discussed above but does not teach as discussed so far wherein the plurality of axially aligned peaks and axially aligned valleys includes at least a first set of peaks having a first height and a second set of peaks having a second height, the first height being different from the second height.
Dindar teaches a mixer for a gas turbine engine (Abstract). In Fig. 4 and 5, Dindar teaches wherein the plurality of axially aligned peaks and axially aligned valleys includes at least a first set of peaks (labeled in Fig. 5 below) having a first height (labeled in Fig. 5 below) and a second set of peaks (labeled in Fig. 5 below) having a second height (labeled in Fig. 5 below), the first height being different from the second height (the first height is greater than the second height so they are different).

    PNG
    media_image6.png
    635
    640
    media_image6.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Hanlon in view of Perveiler and Kozaczuk to have the plurality of axially aligned peaks and axially aligned valleys include at least a first set of peaks having a first height and a second set of peaks having a second height, the first height being different from the second height as taught by Dindar because by varying lobe immersion (lobe height into the bypass flow) about the mixer facilitates optimizing vortex placement, thereby resulting in a gain in overall SFC achieved by balancing enhanced mixing of higher immersion lobes with lower pressure losses of reduced immersion lobes (Dindar para. 22).

Response to Arguments
Applicant’s arguments, see page 5 and 6 of Remarks under Rejections under 35 USC 103, filed 11/17/2020, with respect to the rejection of claim 1 under Hanlon in view of Perveiler regarding support for the assumption that the ducts are constructed of distinct materials or that even if distinct that they would have different maximum temperatures have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection for claim 1 and its dependent claims are made in view of Hanlon in view of Perveiler and Kozaczuk. In addition, upon further consideration, new grounds of rejection are made for claims 6-7 and 11-12 further in view of Moore et al. 20150345395.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.J.H./Examiner, Art Unit 3741                                                                                                                                                                                                        
 /TODD E MANAHAN/ Supervisory Patent Examiner, Art Unit 3741